Citation Nr: 0112934	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for dengue fever.

2. Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1. The evidence of record establishes that the veteran was 
exposed to combat while serving in the Asiatic-Pacific 
Theater of operations during World War II.

2. The veteran's lay testimony regarding his in-service 
dengue fever is consistent with the circumstances, 
condition, and hardships of his service in the Asiatic-
Pacific Theater of operations.

3. The medical evidence of record does not support a finding 
that the veteran has any residuals of his in-service 
dengue fever.

4. The veteran's lay testimony regarding his in-service 
malaria is consistent with the circumstances, condition, 
and hardships of his service in the Asiatic-Pacific 
Theater of operations.

5. The medical evidence of record does not support a finding 
that the veteran has any residuals of his in-service 
malaria.


CONCLUSIONS OF LAW

1. A disability related to dengue fever was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.303 (2000); 

2. A disability related to malaria was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations:  Service connection may be 
granted for disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served 90 days or more during a 
period of war and malaria becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
the presumption of service connection is rebuttable by 
"residence during the period in question in a region where 
the particular disease is endemic."  38 C.F.R. 
§§ 3.307(d).

With respect to combat veterans, "The Secretary shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . .  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154 (b); see also 38 C.F.R. § 3.304(d) (2000).

In Kessel v. West, 13 Vet. App. 9 (1999), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
law and VA regulations pertaining to the use of lay 
statements in cases involving combat veterans.  The Court in 
Kessel emphasized that 38 U.S.C.A. § 1154(b) provides a 
significant benefit to a veteran in that it relaxes the 
evidentiary requirements regarding the service incurrence or 
aggravation of a disease or injury in service.  However, the 
Court noted that section 1154(b) can be used only to provide 
a factual basis upon which a determination could be made that 
a particular disease or injury was incurred in service.  
Section 1154(b) cannot serve to satisfy the requirements of 
competent medical evidence of a current disability or a 
medical nexus between the present disability and service.  In 
essence, section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Kessel, 13 Vet. App. at 18-19; see 
also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The United States Court of Appeals for the Federal Circuit 
recently held that the presumption found in 38 U.S.C.A. § 
1154(b) applies regardless of whether there is an in-service 
record of the claimed disease or injury, or of a putatively 
related disease or injury.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).  However, the Federal Circuit 
left untouched the ruling of the United States Court of 
Appeals for Veterans Claims in Kessel that § 1154(b) applied 
only to the incurrence of a disease or injury in service, and 
not to the existence of a current disability and a medical 
nexus between the present disability and service.

Factual Background:  The veteran's Enlisted Record and Report 
of Separation (WD AGO Form 53-55) reflects that he served as 
a construction machine operator in the Asiatic Pacific 
Theater and that he was awarded the Asiatic Pacific Campaign 
Medal, Good Conduct Medal, World War II Victory Medal, and 
the Army's Meritorious Service Plaque.  

The veteran's service records, including his service medical 
records, are not associated with the claims file.  The 
National Personnel Records Center (NPRC) has verified that 
the veteran's service records are presumed lost in a 1973 
fire at the storage facility in St. Louis, Missouri.

In his September 1998 Request for Information Needed to 
Reconstruct Medical Data, the veteran reported that he was 
treated for dengue fever and malaria from June 1944 to April 
1945 by the battalion doctors in Saipan and Okinawa.  He also 
indicated that, from April 1945 to December 1945, he was 
treated for dengue fever and malaria by the battalion doctor 
in Okinawa.  

Daily Sick Reports for the veteran's unit, dated from May 11, 
1944, to August 5, 1944, and from July 15, 1945, to November 
6, 1945, contain no reference to the veteran's name.

Private medical records, dated from 1991 to 1996, are 
negative for any complaints or treatment referable to dengue 
fever or malaria.  Specifically, these treatment reports 
contain references to a remote history of dengue fever, 
valley fever, and malaria during World War II.  Additionally, 
in July 1995, the veteran sought treatment for fever and 
chills one week after he had undergone coronary artery bypass 
surgery.  The diagnosis was pyelonephritis.  

In June 1998, the veteran filed a claim of entitlement to 
service connection for dengue fever and malaria.  This claim 
was denied by the RO in a December 1998 rating decision.

In November 1999, the veteran, accompanied by his daughter 
and accredited representative, presented testimony at a 
personal hearing at the RO.  It was stated on behalf of the 
veteran by his representative that he had been treated for 
dengue fever and malaria in Saipan and Okinawa during his 
period of service in the Pacific Theater.  The veteran's 
representative also noted that the Daily Sick Reports which 
have been obtained do not contain the veteran's name and 
suggested that the NPRC be requested to conduct another 
search in an effort to confirm that the veteran was seen in 
sick call during his period of service.  It was reported on 
behalf of the veteran that he suffers from attacks of malaria 
about twice per year and that he "feels that he still has 
active malaria."  The veteran testified that, when he went 
ashore in Saipan, he was armed for combat and he was under 
fire when operating his equipment.  He recalled that he and 
his fellow service members were bombed two or three times a 
night after dark.  While in Saipan, the veteran was also 
involved in grave digging.  Photocopied photographic images 
of the veteran and "piles" of bodies stacked in a "pit" 
were submitted in connection with this personal hearing. 

A February 2000 report of VA examination includes the 
veteran's report that, at six month intervals, he experiences 
continuing problems, manifested by fever, chills, and 
shaking, which he attributes to his wartime malaria and 
dengue fever.  It is also noted that, at the time of 
examination, the veteran was asymptomatic and he had not 
experienced symptoms of malaria or dengue fever since the 
previous summer.  Objective findings included normal malaria 
tests.  The examiner concluded that the episodes of fever, 
chills, sweating, and feeling weak, which the veteran 
experienced twice per year, were "not inconsistent with 
either malaria or dengue fever, however, there is no positive 
evidence after these many years to connect the two."

By a March 2000 rating decision, the hearing officer 
determined that the veteran's personal hearing testimony had 
established that his service can be deemed as combat in 
nature.  Accordingly, it was conceded that fevers, chills, 
sweating, and feeling weak did occur during such service.  
However, the denial of service connection for dengue fever 
and malaria was continued because there was no evidence 
linking the veteran's symptoms with dengue fever or malaria.

Analysis:  The veteran is seeking service connection for the 
residuals of dengue fever and malaria.  He essentially 
contends that he currently experiences fever, chills, and 
weakness as a result of dengue fever and malaria which he 
experienced during his period of military service in the 
Asiatic Pacific Theater during World War II.  

The Board notes that recent legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  In pertinent part, the 
new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(b)).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000 (to be 
codified at 38 U.S.C. § 5103A(d)).

In this case, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.  The Board has examined all 
evidence of record with a view towards determining whether 
the RO informed the veteran of the evidence necessary to 
complete his dengue fever and malaria claims, and whether the 
appellant has notified VA of the possible existence of 
evidence which would support either of these claims.  The 
Board finds that the RO has advised the veteran of the 
evidence necessary to support his claims and the veteran has 
not indicated the existence of any pertinent evidence that 
has not already been obtained or requested.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on these issues.  Additionally, the veteran has been 
afforded a VA examination and personal hearing with respect 
to his claims.  Thus, the Board finds that the record 
contains sufficient evidence to render an equitable decision 
on these claims.  Moreover, given the facts of this case, the 
Board further finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating his claims.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.

The Board notes that the record reflects that the veteran 
served in combat in the Asiatic Pacific Theater of 
operations.  Because the veteran's lay testimony regarding 
his in-service symptoms of dengue fever and malaria appears 
to be consistent with the circumstances, condition and 
hardships of his Asiatic Pacific service, the Board 
recognizes that his testimony must be accepted as conclusive 
as to the actual occurrence of these events.  38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(d).  Thus, for the purposes of this decision, the 
Board will presume as fact that the veteran suffered from 
dengue fever and malaria during his period of active duty in 
the Asiatic Pacific Theater of operations.  

However, although 38 U.S.C.A. § 1154(b) can be used to 
establish the occurrence of the veteran's alleged in-service 
dengue fever and malaria, the presumption afforded by this 
section cannot serve to diagnose a current disability or to 
link that current disability to the in-service injury.  See 
Kessel, 13 Vet. App. at 18-19.  Specifically, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Thus, notwithstanding that the Board will presume 
as fact that the veteran contracted dengue fever and/or 
malaria during service, the Board must still address the 
issue of whether the veteran has any current disabilities 
related to such disorders.

Having reviewed the complete record, the Board believes that 
the preponderance of the competent and probative evidence of 
record does not support a finding that the veteran has any 
current disabilities related to his in-service dengue fever 
and/or malaria.  Specifically, the Board finds the most 
probative evidence in this regard to be the conclusion of the 
February 2000 VA examiner, who determined that; although 
episodes of fever, chills, sweating, and feeling weak were 
"not inconsistent" with either malaria or dengue fever, 
there is no positive evidence after these many years to 
connect the two.  In particular, the Board notes that the 
February 2000 examination report noted that malaria tests 
were normal.  

In short, the February 2000 VA examiner found no evidence 
that the veteran has any current residuals of his in-service 
dengue fever and/or malaria.  The Board cannot identify any 
medical evidence to the contrary.  In fact, the only evidence 
of record indicating a link between the episodes of fever, 
chills, sweating, and weakness which the veteran currently 
experiences and his in-service dengue fever and/or malaria is 
the veteran's own assertion that there is such a 
relationship.  However, as a lay person, the veteran is not 
considered competent to render opinions on matters requiring 
medical expertise, such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this regard, the Board acknowledges that the veteran's 
service records are not available for review and are presumed 
destroyed.  The Board further notes the suggestion by the 
veteran's accredited representative that the NPRC should be 
requested to conduct another search in an effort to confirm 
the veteran's in-service treatment.  However, the presence of 
the veteran's service records or confirmation of his 
treatment during service would not have any impact on his 
claim because the Board has not challenged his assertion that 
the alleged dengue fever and malaria actually occurred.  As 
discussed above, the evidence of record establishes that the 
veteran was exposed to combat while serving in the Asiatic 
Pacific Theater of Operations.  Therefore, because the 
alleged contraction of dengue fever and malaria is consistent 
with the circumstances, condition and hardships of the 
veteran's military service, his testimony in this regard was 
accepted as conclusive as to the actual occurrence of his 
alleged disorders.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Thus, for the purposes of this decision, the 
Board presumes as fact the alleged dengue fever and malaria 
which the veteran contracted during service.  Indeed, 38 
U.S.C.A. § 1154(b) is intended as a recognition that records 
may not be complete or may be misplaced during the chaos of 
combat.  "In the combat arena, the injured are not likely or 
expected to fill out forms; front line medics are too 
involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed."  Kessel, 13 Vet. 
App. at 16.

The Board has denied the veteran's claims, not because it did 
not accept his statements to the effect that he contracted 
dengue fever or malaria during combat, but because the 
preponderance of the evidence is against a finding that the 
veteran has any current residuals of these in-service 
disorders.  In essence, he has submitted no competent medical 
evidence demonstrating that he experiences any residuals of 
the in-service dengue fever or malaria.  As discussed above, 
the § 1154(b) presumption extends only to in-service 
incurrence, not to other evidentiary elements, such as 
medical nexus.  See Kessel and Libertine, supra.

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  As explained above, the Board has accepted 
that the veteran did contract dengue fever and malaria during 
service, but the preponderance of the competent and probative 
evidence is against finding that the veteran has any current 
residuals of these in-service disorders.  The missing service 
records are unnecessary under these circumstances, even if 
they could be located, since the veteran's in-service dengue 
fever and malaria are conceded under § 1154(b).



ORDER

Entitlement to service connection for dengue fever is denied.

Entitlement to service connection for malaria is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

